SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2009 Commission File No. 1-32643 COMPTON PETROLEUM CORPORATION (Translation of Registrant's Name into English) Suite 500, Bankers Court 850 – 2nd Street SW Calgary, Alberta, Canada T2P 0R8 (403) 237-9400 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Exhibit 99.1 to this report, furnished on Form 6-K, shall be incorporated by reference into the registrant’s Registration Statement under the Securities Act of 1933, as amended, on Form F-10 (File No. 333-162017). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPTON PETROLEUM CORPORATION Dated:November 6, 2009 By: /s/C.W. Leigh Cassidy C. W. Leigh Cassidy Vice President, Finance and Chief Financial Officer EXHIBIT INDEX U.S. GAAP reconciliation of the unaudited interim comparative consolidated financial statements of the registrant as at June 30, 2009 and for the three and six month periods ended June 30, 2009 and 2008, and the notes thereto.
